ORDER
PER CURIAM:
Appellants, the maternal grandparents of the minor child, D.C.L.S., appeal from a juvenile court order that dismissed a § 211.447 petition for failure to state facts sufficient to invoke the court’s jurisdiction. Respondent, D.C.L.S.’s natural mother, moves to dismiss the appeal asserting 1) the appeal is untimely, 2) appellants lack standing to perfect an appeal and 3) the order appealed from is not final. She also moves for damages, court costs, and attorneys’ fees on grounds that the appeal is frivolous. An opinion would have no prece-dential value. Respondent’s motions are denied. The judgment of the juvenile court dismissing the petition and returning custody to the natural mother is affirmed. Rule 84.16(b).